Case 17-15634-mdc   Doc -1    Filed 10/27/20 Entered 10/27/20 10:27:10   Desc
                             Exhibit Page 1 of 4
Case 17-15634-mdc   Doc -1    Filed 10/27/20 Entered 10/27/20 10:27:10   Desc
                             Exhibit Page 2 of 4
Case 17-15634-mdc   Doc -1    Filed 10/27/20 Entered 10/27/20 10:27:10   Desc
                             Exhibit Page 3 of 4
Case 17-15634-mdc   Doc -1    Filed 10/27/20 Entered 10/27/20 10:27:10   Desc
                             Exhibit Page 4 of 4
